Citation Nr: 0800243	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-31 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the lumbar 
spine.

2.  Entitlement to a disability rating in excess of 30 
percent for degenerative joint disease of the cervical spine.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1940 to August 
1945 and from April 1948 to April 1963.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from June 2003 and January 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  

In May 2005, a motion to advance the veteran's appeal on the 
docket was granted.  The appeal has previously been before 
the Board on two occasions and stems from a July 2003 claim.  
In the claim, in pertinent part, the veteran noted "lower 
lumbar, back pain acute pain [with] or without motion."

In August 2005, the Board noted that a November 1966 rating 
decision granted service connection for degenerative joint 
disease, spine and right shoulder, rated as 20 percent 
disabling, effective from May 1966.  This rating is protected 
by law.  See 38 C.F.R. § 3.951(b).  Review of the November 
1966 rating decision reveals that the grant was based on X-
ray evidence of a mild degenerative joint disease of the 
cervical-dorsal spine and right shoulder.  Subsequently, 
however, the RO had, in effect, granted service connection 
for degenerative joint disease of the lumbar spine, and in 
the process, disrupted the protected rating.  The Board found 
that it did not have jurisdiction over the issues of 
severance or reduction, but that these issues must be 
clarified before the issues that had been certified for 
appellate review could be properly addressed.  The RO was 
directed to separately rate the service-connected cervical 
spine disability, the right shoulder disability, and the 
thoracolumbar spine disability.  

The Board also remanded all issues then on appeal in order to 
provide the veteran with additional notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) and to provide 
the veteran with an orthopedic examination.  It was noted in 
the remand that the rating criteria for evaluating spine 
disabilities had been amended effective September 26, 2003, 
shortly after the veteran filed his claim for an increased 
rating for his cervical spine disability.  Thus, the Board 
noted that the cervical spine disability did not require 
evaluation under the criteria in effect prior to September 
26, 2003.  Regarding the lumbar spine disability, however, 
the Board directed that the veteran be provided with the 
former and current criteria for rating this latter disorder.

The appeal was next before the Board in August 2006.  At that 
time, the Board directed that the issue of service connection 
for hearing loss be remanded in order that the veteran may be 
issued a statement of the case regarding this issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board also 
granted service connection for interstitial lung disease and 
denied service connection for prostate cancer.  Regarding the 
claims for increased ratings for the cervical spine and 
lumbar spine, the Board noted that upon remand the veteran 
was not provided with the former and current rating criteria 
as directed.  The Board noted that these issues must be 
remanded in order to ensure compliance with the Board's 
previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Board also pointed out in its August 2006 remand that 
under the current spine rating criteria, neurologic 
manifestations are to be rated separately.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).  The Board found that further 
development was required to determine if and to what degree 
the veteran had neurologic manifestations of his service-
connected spine disabilities, and directed that the veteran 
be provided with an additional VA examination.  Finally, the 
Board directed that the veteran be provided with additional 
notice pursuant to the VCAA.

Subsequent to this remand, the veteran was provided with a VA 
examination regarding his spine and shoulder disabilities in 
December 2006 and issued a VCAA letter in May 2007.  This 
letter included copies of the former and current rating 
criteria for spine disabilities.  The Board finds that VA has 
substantially completed all development directed regarding 
his cervical spine, lumbar spine, and right shoulder 
disabilities, and these issues are ready for adjudication 
upon the merits.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In a May 2007 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, effective 
July 29, 2003.  As the veteran has not appealed the ratings 
or effective dates assigned for these disabilities, there is 
no issue relating to hearing loss or tinnitus that remains in 
appellate status.   See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  The RO also increased the rating for the 
veteran's cervical spine disability from 10 percent to 30 
percent.  As the veteran has not been granted the maximum 
benefit allowed, the veteran is presumed to be seeking a 
higher rating and the claim is still active.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993)


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The veteran's lumbar spine disability is manifested by 
pain, arthritis, disc disease  and no more than moderate 
limitation of motion; the preponderance of the evidence is 
against a finding of more than moderate lumbosacral strain, 
any incapacitating episodes necessitating bed-rest prescribed 
by a physician, forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or any secondary neurological 
manifestations warranting a separate compensable rating, 
including but not limited to loss of bowel or bladder 
control.

3.  The veteran's cervical spine disability is manifested by 
pain, arthritis, disc disease and limitation of motion; it is 
not productive of ankylosis, any incapacitating episodes 
necessitating bed-rest prescribed by a physician or any 
secondary neurological manifestations warranting a separate 
compensable rating. 

4.  The veteran's right (dominant) shoulder disability is 
manifested by pain, arthritis and limitation of motion to the 
shoulder level; it is not productive of limitation of arm 
motion that more nearly approximates to midway between the 
side and shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (from 
September 23, 2002); Diagnostic Codes 5003, 5237, 5242, 5243 
(2007).

2.  The criteria for a rating in excess of 30 percent for 
degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2007).

3.  The criteria for a 20 percent rating, but no greater, for 
degenerative joint disease of the right shoulder have been 
met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  Pursuant to the 
Board's August 2006 remand, the veteran was provided an 
additional VCAA notice in August 2006 regarding the issues 
that remain on appeal.  This notice fulfilled the provisions 
of 38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claims.  The letter 
also provided notice of how to establish a disability rating 
and an effective date, as required by Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 2006 letter was issued pursuant to the Board remand, 
and thus, after the rating decision on appeal.  The Board is 
cognizant of Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The Appeals 
Management Center (AMC) cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claims, as demonstrated by the May 2007 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the veteran.  
The evidence in the claims file includes private and VA 
treatment records, and reports of VA examinations, to include 
a December 2006 VA examination obtained pursuant to a Board 
remand.  After review of this medical evidence, the Board 
finds that it provides findings that are adequate for rating 
purposes for all three disabilities at issue during the 
periods of time in question.  Thus, there is no duty to 
provide another examination.  38 C.F.R. §§ 3.326, 3.327 
(2007).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Regarding the issue of an increased rating for the service-
connected lumbar spine disability, the Board notes that 
veteran has challenged the initial disability rating by 
seeking appellate review.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992) (discussing aspects of a claim for increased 
disability rating).  Separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Fenderson, 12 Vet. App. at 126.

Regarding the issues of increased ratings for service-
connected cervical spine and right shoulder disabilities, 
where service connection has already been established and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Recently, in Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Court held that staged ratings are also appropriate for an 
increased rating claim in such a case, however, when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

As noted, subsequent to the veteran filing his July 2003 
claim, the criteria for evaluating spine disorders have been 
substantially revised.  With respect to the changes in the 
criteria for the rating of the spine, the Board notes that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent that it conflicts with the precedents 
of the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating spine disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, VA must evaluate the 
veteran's service-connected lumbar spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2006); VAOPGCPREC 3-
2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003). 

All three musculoskeletal disabilities on appeal were 
originally rated as degenerative joint disease (arthritis) 
under Diagnostic Code 5003, located in 38 C.F.R. § 4.71a.  
Specifically, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  As the veteran 
experiences painful motion in relation to all three service-
connected disabilities to a compensable level, the 
disabilities are rated under the diagnostic codes that 
provide rating criteria for the individual disabilities.

The criteria for rating intervertebral disc syndrome based on 
incapacitating episodes have not changed during the period 
under appeal.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007), a 10 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes of 
the spine having a total duration of at least one week but 
less than two weeks during the past twelve months.  A 20 
percent evaluation contemplates intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months.  A 40 percent evaluation is assigned in cases 
of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.

Since the filing of the veteran's July 2003 claim, the other 
criteria for evaluating spine disorders have been 
substantially revised, effective September 26, 2003.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  All Diagnostic 
Codes discussed are located in 38 C.F.R. § 4.71a.

Diagnostic Code 5287 provided rating criteria for ankylosis 
of the cervical spine; Diagnostic Code 5288 provided rating 
criteria for ankylosis of the dorsal spine; and Diagnostic 
Code 5289 provided rating criteria for ankylosis of the 
lumbar spine.

Under Diagnostic Code 5290, slight limitation of motion of 
the cervical spine warrants a 10 percent rating, moderate 
limitation a 20 percent rating, and severe limitation a 30 
percent rating.  

Under Diagnostic Code 5291, slight limitation of the dorsal 
(thoracic) spine warrants a 10 percent rating, moderate 
limitation a 20 percent rating, and severe limitation a 30 
percent rating.  

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent evaluation.  Moderate 
limitation of motion is rated 20 percent, whereas a 40 
percent evaluation contemplates severe limitation of motion.

As noted above, service connection is not in effect for 
degenerative disc disease or intervertebral disc syndrome.  
The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
were amended twice in September 2002 and again in September 
26, 2003.  As the claim for a higher rating for a lumbar 
spine disability was filed in July 2003, the provisions of 
Diagnostic Code 5293 in effect prior to September 2002 are 
not applicable.

Under the former criteria of Diagnostic Code 5295, addressing 
lumbosacral strain, a 10 percent evaluation contemplated 
characteristic pain on motion.  A 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation is in order for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or 
a vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine of 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is in 
order for unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine of 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.

Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are evaluated separately. 
 38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1.

The rating criteria for a shoulder disability have not 
changed during the period under appeal.  Plate I located in 
the 38 C.F.R. Part IV indicates that full forward flexion is 
from 0 to 180 degrees and full shoulder abduction is from 0 
to 180 degrees.  Diagnostic Code 5201, located in 38 C.F.R. 
§ 4.71a, provides that a 20 percent rating is warranted for 
motion of the arm limited to shoulder level.  A 30 percent 
rating is warranted for motion limited to midway between side 
and shoulder if it is of the dominant (major) arm and 20 
percent if it is of the non-dominant (minor) arm.  A 40 
percent rating is warranted if motion is limited to 25 
degrees from side if of the major arm, and 30 percent is 
warranted if of the minor arm.

Other rating codes located in 38 C.F.R. § 4.71a provide 
rating criteria for ankylosis (Diagnostic Code 5200), for 
other impairment of the humerus (Diagnostic Code 5202), and 
impairment of clavicle or scapula (Diagnostic Code 5203).  As 
the veteran is service connected for degenerative joint 
disease of the right shoulder, and the evidence does not 
indicate that he has these other disabilities, the veteran's 
right shoulder disability will not be evaluated under these 
rating codes.  





Factual Background

In private medical records dated between June 2001 and April 
2003, prior the veteran's July 2003 claim, the veteran 
reported no back pain or decreased range of motion.

The veteran underwent a VA examination in August 2003.  The 
veteran reported that his lower lumbar back pain averaged a 6 
to 10 on a 10 point scale.  He could have 10/10 pain everyday 
when trying to get out of bed or out of a chair.  He stated 
that he is unable to get out of chair at times, and his back 
is stiff and felt that it would give out.  Pain was confined 
to the lower back with occasional radiation to the left leg.  
The veteran did not have any bowel or bladder incontinence.  
He could not walk farther than from his living room to the 
front door, due to his back pain.  He could not lift anything 
over 10 pounds.  His activities of daily living were intact, 
but he needed assistance with independent activities of daily 
living.  The veteran used a cane to walk.  In this regard, 
the Board notes that the veteran is also service-connected 
for status-post right knee replacement, rated as 30 percent 
disabling.

Range of motion testing of the back revealed flexion to 40 
degrees, extension of 10 degrees, right side bending of 10 
degrees, and left side bending of 10 degrees.  There was some 
lumbar spine tenderness across the lower back.  He was able 
to stand on his toes and heels with difficulty.  Lower 
extremity reflexes were 2+/4 bilaterally, strength was 5/5.  
The examiner found that the veteran had degenerative joint 
disease of the lumbar spine consistent with age related 
changes, subsequent to service.  The examiner did not 
evaluate the veteran's cervical spine or right shoulder 
disabilities.

The veteran underwent an additional VA examination in 
September 2005.  It was noted that he was retired and that he 
was right handed.  The veteran had an oxygen tank due to a 
lung disability and had a walker, which he noted was for his 
lung and leg disabilities.

Regarding the back, the veteran did not use a brace.  The 
veteran noted that he hurt daily due to his back, with an 
average pain of 8/10.  There were no radiating lower 
extremity symptoms.  There were no flare-ups but increased 
pain with activity.  Due to this disability, he could not 
lift over 20 pounds.  The examiner noted that the veteran's 
gait was within normal limits with his walker.  The back was 
tender to palpation, but there was no muscle spasm.  Deep 
tendon reflexes were 1-2/4.  Range of motion testing of the 
thoracolumbar spine revealed flexion to 55 degrees, extension 
to 10 degrees, right lateral flexion of 15 degrees, left 
lateral flexion of 15 degrees, right rotation of 35 degrees 
and left rotation of 25 degrees.  He complained of pain while 
doing these motions, but there was no change in the ranges of 
motion with repeated flexion.  The examiner indicated that 
the veteran held onto his walker and was observed to be in 
pain when performing these motions.

Regarding the cervical spine, the veteran noted occasional 
use of a brace, but it was not with the veteran.  The 
examiner noted that the veteran hurt once to twice a week, 
with an average pain of 8/10.  Pain radiated to the left 
greater than the right upper extremities.  There are no 
flare-ups but the pain increases with activity.  Due to this 
disability, he could not lift over 25 pounds.  The cervical 
spine was tender to palpation.  There was no muscle spasm.  
Deep tendon reflexes were 2/4.  The veteran had range of 
motion of the cervical spine of flexion to 40 degrees, 
extension to 30 degrees, right lateral rotation or 25 
degrees, left lateral rotation of 40 degrees, right lateral 
flexion of 20 degrees, and left lateral flexion of 25, with 
complaints of pain at terminal degrees.  There was no change 
in the range of motion with repeated flexion.

Regarding the right shoulder, the veteran did not use any 
assistive devices.  The veteran noted that he hurt daily due 
to his right shoulder, with an average pain of 8/10.  There 
were no radiating lower extremity symptoms.  Again, there 
were no flare-ups but increased pain with use.  Due to this 
disability, he could not lift over 10 to 15 pounds.  The 
right shoulder was tender to palpation.  Range of motion 
testing revealed flexion of 80 degrees, extension of 40 
degrees, abduction of 80 degrees, internal rotation of 60 
degrees, and external rotation of 35 degrees.  He complained 
of pain, which was visualized.  There was no change in the 
range of motion with repeated flexion.

Diagnoses were degenerative joint disease and degenerative 
disk disease of the lumbosacral spine with severe functional 
impairment, but no weakness, fatigability or incoordination; 
degenerative joint disease and degenerative disk disease of 
the cervical spine, with moderately severe functional 
impairment, but no weakness, fatigability or incoordination; 
and degenerative joint disease of the right shoulder with 
moderate to severe functional impairment, but with no 
weakness, fatigability or incoordination.

The claims file includes an October 2006 private examination 
regarding another disability.  The medical doctor, however, 
also conducted a physical examination.  He noted that the 
veteran had normal range of motion of the spine, with no 
spine tenderness and no joint swelling.

Pursuant to the Board's August 2006 remand, the veteran 
underwent an additional VA examination in December 2006.  The 
examiner noted review of the claims file.  

Regarding the lumbar spine disability, the veteran complained 
of constant ache and sometimes sharp, lower back midline 
pain, with no radiation.  The examiner indicated that the 
veteran's lumbar spine disability had a mild effect on the 
veteran's recreation, traveling, bathing, and dressing; a 
moderate effect on chores, and shopping; severe on exercise; 
prevented sports; and no effect on feeding, toileting and 
grooming.  There were no incapacitating episodes in the past 
year.  The veteran had flexion to 60 degrees with pain at 50 
degrees; extension to 30 degrees with pain at 30 degrees; 
right lateral flexion of 30 degrees with pain at 30; left 
lateral flexion of 30 degrees with pain at 30; right lateral 
rotation of 10 degrees with pain at 10; left lateral rotation 
of 30 degrees with pain at 30.  The veteran was noted to have 
loss of lumbar lordosis.  He was able to stand on toes with 
assist for balance.  He was unable to stand on heels due to 
balance problems.  The examiner noted that there was an 
additional loss of 20 degrees in the range of motion after 
repetitive flexion, due primarily to pain and fatigue.

As to the cervical spine disability, the veteran complained 
of sharp posterior neck pain without radiation and 
intermittent stiffness.  The examiner also indicated that the 
veteran continued to occasionally wear a soft collar.  The 
examiner noted that the veteran's cervical spine disability 
had a mild effect on his chores, shopping, recreation, and 
traveling; a moderate effect on exercise; a severe effect on 
sports; and no effect on feeding, bathing, dressing, 
toileting or grooming.  There were no incapacitating episodes 
in the past year.  The veteran had a minimally antalgic, 
slightly shuffling gait.  Range of motion testing revealed 
that the veteran had flexion to 45 degrees with pain from 40; 
extension to 20 degrees with pain at 20 degrees; right 
lateral flexion of 15 degrees with pain at 15 degrees; left 
lateral flexion of 20 degrees with pain at 20 degrees; right 
lateral rotation of 45 degrees with pain at 45 degrees; and 
left lateral rotation of 60 degrees with pain at 60 degrees.  
The examiner found that the veteran had an additional loss of 
10 degrees of flexion and extension after repetitive range of 
motion, with the reduced range of motion mostly due to 
fatigue.

Regarding the right shoulder disability, the veteran 
complained of shoulder pain most of the time with some 
limitation in the range of motion, and increased pain with 
movement.  The examiner indicated that the veteran's right 
shoulder disability had a mild effect on his recreation and 
bathing; moderate on chores, shopping, and exercise; severe 
on sports; and had no effect on traveling, feeding, dressing, 
toileting, and grooming.  The examiner noted that there was 
no deformity of the right shoulder.  The veteran had flexion 
to 115 degrees with pain from 85 degrees; extension to 30 
degrees with pain from 20 degrees; abduction to 100 degrees 
with pain from 85; internal rotation of 80 degrees with pain 
from 60; external rotation of 60 degrees with pain from 45 
degrees.  With repetitive motion, the veteran had an 
additional loss of 10 degrees flexion and 5 degrees in all 
other axes due to fatigue.

Diagnoses was degenerative joint disease of the lumbar spine 
with no evidence of radiculopathy or other neurologic 
deficits associated with this condition; severe degenerative 
disc and joint disease of the cervical spine with no evidence 
of radiculopathy or other neurologic deficits associated with 
this condition; and degenerative joint disease of the right 
shoulder with no evidence of any neurologic deficits 
associated with this condition.



Analysis:  Lumbar Spine

The veteran's lumbar spine disability is currently evaluated 
as 20 percent disabling.  The Board finds that the disability 
does not warrant a rating in excess of 20 percent.

While the veteran has arthritis and disc disease in the 
thoracic and lumbar spines, the VA examinations performed in 
conjunction with this claim found that he did not have any 
neurological abnormalities associated with this disability.  
The record lacks evidence that the veteran's disability is 
manifested by symptoms other than pain and reduced range of 
motion but not more than moderate limitation of motion.  

As noted above, the veteran filed a claim in July 2003 
regarding "lower lumbar, back pain.  Thus, the rating 
criteria in effect prior to September 2003 apply to the 
veteran's service-connected lumbar spine disability but not 
to later raised claims regarding other segments of the spine.  
Accordingly, a separate compensable rating is not warranted 
for arthritis of the thoracic spine with moderate or severe 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5291 and 5292, in effect prior to September 26, 2003.  
The current rating criteria that are applicable to the 
veteran's back disability include a rating based upon 
arthritis with limitation of motion of the thoracolumbar 
spine.  The thoracic and lumbar segments of the spine move in 
unison; the criteria do not permit separate ratings for these 
segments of the spine based upon limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2007).  (The 
veteran's arthritis of the cervical spine is appropriately 
rated separately (30 percent) under the former or current 
criteria; as noted above, unlike the lower segments of the 
spine, the claim for a higher rating for a cervical spine 
disability was received prior to September 26, 2003.  This 
matter is addressed below.)  

The record lacks evidence that the veteran has ankylosis or 
fractures of the spine.  There is no evidence that the 
veteran has incapacitating episodes.  As interpreted by the 
Court, 38 C.F.R. §§ 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, the 
veteran's reports of pain have been considered in evaluating 
this disability.

In the December 2006 VA examination, the veteran had flexion 
to 60 degrees with pain at 50 degrees.  After repetition, the 
loss was 20 degrees due to pain and fatigue, resulting in 40 
degrees of motion (60 degrees minus 20 degrees).  In order to 
warrant the 40 percent rating under the current criteria, 
there must be evidence that the disability limits the range 
of motion in flexion to 30 degrees or less.  The record does 
not contain such evidence.  Under the former rating criteria, 
in order to warrant a 40 percent rating the evidence must 
show severe limitation of motion.  The Board notes that in 
the September 2005 VA examination the examiner found that the 
veteran had severe functional impairment due to the 
disability, but the range of motion study conducted at that 
time is not indicative of severe limitation of motion.  
Further, other records in the claims file, including a 
private examination report dated approximately 13 months 
later in October 2006, noted normal range of motion and no 
spine tenderness.  Thus, the Board finds that the record does 
not indicate that the veteran has severe limitation of motion 
of the lumbar spine.  A schedular rating is excess of 20 
percent for the service-connected lumbar spine disability is 
denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The record indicates 
that the veteran is retired and the record does not indicate 
that his back disability has necessitated frequent 
hospitalization.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for an initial or "staged" rating in excess 
of 20 percent for the service-connected lumbar spine 
disability is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Analysis:  Cervical Spine

The veteran's cervical spine disability is currently 
evaluated as 30 percent disabling.  
The Board finds that the disability does not warrant a higher 
rating.

A May 2007 rating decision granted this 30 percent evaluation 
as of July 2003.  This rating was made under the former 
Diagnostic Code 5290 based on a finding there was severe 
limitation of motion of the cervical spine.  The Board notes, 
however, as discussed in the August 2005 remand, the 
veteran's July 2003 claim did not include the cervical spine 
disability.  Thus, the cervical spine disability did not 
require evaluation under the criteria in place prior to 
September 26, 2003 because the cervical spine claim became 
part of the veteran's appeal after the effective date of the 
change in rating criteria.  

The December 2006 VA examination found that the veteran did 
not have any neurological abnormalities associated with this 
disability.  While there is X-ray evidence of arthritis and 
disc disease, clinically the record lacks evidence that the 
veteran's disability is manifested by symptoms other than 
pain and reduced range of motion.  The current 30 percent 
rating is the maximum evaluation allowed under Diagnostic 
Code 5290 for limitation of motion.  The Board has considered 
DeLuca v. Brown, 8 Vet. App. 202 (1995) but the provisions of 
38 C.F.R. §§ 4.40 and 4.45 cannot support a higher rating 
because the Court has held that there is no basis for a 
rating higher than the maximum scheduler rating for 
additional limitation of motion due to pain or functional 
loss under these provisions.  See VAOPGCPREC 36- 97; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997). 

There is no evidence of ankylosis or fractures of the spine.  
There is no indication that the veteran has incapacitating 
episodes of cervical intervertebral disc syndrome, nor is 
there medical evidence of any separate compensable 
neurological disability attributable to arthritis or disc 
disease of the cervical spine.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The record indicates 
that the veteran is retired and the record does not indicate 
that his cervical spine disability has necessitated frequent 
hospitalization.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for a rating in excess of 30 percent for the 
service-connected cervical spine disability is denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Analysis:  Right Shoulder

The Board notes at the outset that the veteran is right-
handed.  His right shoulder disability, to include arthritis, 
is currently evaluated as 10 percent disabling.  As the 
evidence does not indicate that the veteran has ankylosis or 
impairments of the humerus, clavicle or scapula, the 
veteran's disability will be rated on limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201.  The 
December 2006 VA examination found that the veteran did not 
have any neurological abnormalities associated with this 
disability.  

The September 2005 VA examination revealed that the veteran 
had flexion to 80 degrees and abduction to 80 degrees.  In 
the December 2006 examination, he had flexion to 115 degrees 
with pain at 85 degrees and abduction to 100 degree with pain 
from 85 degrees.  The examiner also noted that with 
repetitive motion, the veteran had additional loss of 10 
degrees flexion and 5 degrees in all other axes due to 
fatigue.  When taking into account when the veteran began to 
experience pain, and the additional loss of motion due to 
fatigue, both examinations showed that the veteran did not 
have motion above shoulder level.  Therefore, when taking in 
consideration the veteran's complaints of pain, swelling, 
weakness and excess fatigability, the Board finds that the 
veteran's disability warrants a 20 percent rating.  See 
38 C.F.R. §§ 4.40 and 4.45; see also Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board finds that the evidence does not indicate that the 
limitation of motion more nearly approximates   to midway 
between side and shoulder level.  Therefore, a rating in 
excess of 20 percent is not warranted and the Board finds no 
basis on which to grant a staged rating. 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The record indicates 
that the veteran is retired and the record does not indicate 
that his right shoulder disability has necessitated frequent 
hospitalization.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The veteran's claim for an increased rating for his service-
connected right shoulder disability is granted to 20 percent, 
but no more than 20 percent.


ORDER

A rating in excess of 20 percent for degenerative joint 
disease of the lumbar spine is denied.

A rating in excess of 30 percent for degenerative joint 
disease of the cervical spine is denied.

A 20 percent rating, but no more than 20 percent, for 
service-connected degenerative joint disease of the right 
shoulder is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


